Citation Nr: 0012761	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  90-47 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel



INTRODUCTION

The veteran served on active military duty from January 1971 
to February 1973.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Department of Veterans Affairs (hereinafter VA) regional 
office in St. Louis, Missouri (hereinafter RO).

In a decision dated May 1991, the Board found that new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disability.  However, upon review of the evidence, the Board 
denied the veteran's claim on the merits.  The veteran 
appealed the Board's decision to the United States Court of 
Veterans Appeals (hereinafter Court).  In a decision dated in 
April 1993, the Court found that new and material evidence 
had been submitted and that the veteran's claim was well 
grounded.  The Court further determined that the Board did 
not assist the veteran in developing all facts pertinent to 
his claim as required by 38 U.S.C.A. § 5107(a) (West 19991).  
The Court vacated and remanded the Board's 1991 decision and 
directed the Board to readjudicate the case, consistent with 
the opinion. 

Based on the Court's directives, the Board remanded the case 
in December 1993, March 1995 and March 1998, to the RO for 
further development on the issue of service connection for 
entitlement to service connection for an acquired psychiatric 
disability.  The case has now been returned for appellate 
review.

The issue developed for appellate consideration is 
entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.  It is 
unclear whether the veteran is also claiming service 
connection for substance abuse and/or alcohol dependence.  It 
is requested that the RO contact the veteran to clarify this 
matter.  

In this regard, the Board notes that § 8052 of Pub. L. No. 
101-508, the Omnibus Budget Reconciliation Act of 1990, 
amended 38 U.S.C. §§ 1110 and 1131 to prohibit payment of 
compensation for any disability resulting from the veteran's 
own abuse of alcohol or drugs.  VAOPGCPREC 2-97.  This act is 
applicable to claims filed after October 13, 1990.  The Court 
has held that while compensation may not be paid for any 
disability resulting from abuse of alcohol or drugs, the 
plain language of 38 U.S.C.A. § 1110 did not preclude the 
granting of service connection for the abuse of alcohol or 
drugs for the purpose of establishing eligibility for other 
benefits.  Barela v. West, 11 Vet. App. 280 (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  A personality disorder is not a disability for VA 
compensation purposes.

3.  The veteran did not engage in combat while in service and 
does not have a corroborated noncombat inservice stressor on 
which a diagnosis of post-traumatic stress disorder was 
based. 

4.  An acquired psychiatric disorder, variously diagnosed to 
include post-traumatic stress disorder and first manifested 
several years after active duty, is unrelated to the 
veteran's military service. 


CONCLUSION OF LAW

An acquired psychiatric disorder, to include post-traumatic 
stress disorder, was not incurred in or aggravated by active 
military service nor may a psychosis be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3,307. 3.309 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It has been determined that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  Thus, the VA has a 
duty to assist the veteran in the development of facts 
pertinent to his claim.  In this regard, the veteran's 
service medical records, available service personnel and 
administrative records, post-service private clinical data, 
and VA outpatient, hospitalization, and examination reports 
have been included in his file.  The Board notes that this 
case was remanded to the RO in December 1993, March 1995, and 
March 1998 in order to obtain complete military records and 
the post service treatment records.  

The RO has made extensive efforts to ensure that all 
available evidence has be obtained to include contacting 
relevant sections located at the National Personnel Records 
Center (hereinafter NPRC), and the Army Board of Corrections.  
The Board therefore concludes that all available documents 
are now of record and that further efforts to obtain these 
documents would be redundant and futile.  The Board finds 
that the data currently of record provide a sufficient basis 
upon which to address the merits of the veteran's claim and 
that he has been adequately assisted in the development of 
his case.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. § 1110.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing direct service connection for a disability which 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet.App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet.App. 141, 143 
(1992). 

Service connection may also be established where a veteran 
served continuously for 90 days or more during a period of 
war or during peacetime after December 31, 1946, and a 
psychosis (delusional disorder) becomes manifest to a degree 
of 10 percent within a year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of the disease 
during the period of service, but this presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, (West 1991); 38 C.F.R. §§ 
3.307, 3.309.

Personality disorders, as such are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. § 
3.303(c) (1999).

In the case of any veteran who engaged in combat with the 
enemy in active service during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service. Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  

During the course of the veteran's appeal 38 C.F.R. 
§ 3.304(f) was revised effective on March 7, 1997.  38 C.F.R. 
§ 3.304(f) now provides that service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor and credible supporting evidence that 
the claimed in-service stressor occurred.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.

The Board also notes that substantive changes were made by 
regulatory amendments effective November 7, 1996, to the 
schedular criteria for evaluating psychiatric disorders, as 
defined in 38 C.F.R. §§ 4.125-4.132. See 61 Fed. Reg. 52695- 
52702 (1996).  In Cohen, 10 Vet. App. at 139, the Court found 
that the regulatory changes referenced above adopted the 
criteria contained in the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition, 1994 (DSM-IV) of the 
American Psychiatric Association, for the diagnosis of PTSD.  
These criteria, the Court held, look subjectively to the 
susceptibility of the individual to the claimed (and 
verified) stressors necessary to support a diagnosis of PTSD.  
This constitutes a liberalization of the prior Diagnostic and 
Statistical Manual of Mental Disorders, Third Edition, 
Revised (DSM-III-R).standards requiring an "event that is 
outside the range of usual human experience and that would be 
markedly distressing to almost anyone." Cohen v. Brown, 10 
Vet.App. 128 (1997), citing Zarycki v. Brown, 6 Vet. App. 91, 
99 (1993); 38 C.F.R. §§ 4.125, 4.126; DSM, Third Edition, 
Revised, 1987.

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that when the law controlling an issue changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, "the question 
arises as to which law now governs." Id. at 311. In that 
regard, the Court held that:

	[W]here the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to [the] appellant . . . will apply unless Congress 
provided otherwise or permitted the Secretary of [VA] 
(Secretary) to do otherwise and the Secretary did so.

A review of the supplemental statement of the case reflects 
that the RO cited 38 C.F.R. § 3.304.  The supplemental 
statement of the case does not contain the revisions to 
38 C.F.R. § 3.304 or the pertinent changes contained in DSM-
IV.  The Board finds that the revised 38 C.F.R. § 3.304 and 
the pertinent changes contained in DSM-IV do not change the 
applicable criteria in a way, which could alter the outcome 
of the veteran's claim.  Because the Board's decision is 
based upon the absence of credible supporting evidence 
confirming the veteran was engaged in combat and existence of 
any other claimed stressor, without regard to its 
sufficiency, it would not be changed by application of the 
DSM-IV criteria or the revised 38 C.F.R. § 3.304.  
Accordingly, the Board finds the veteran will not be 
prejudiced by its rendering a decision on this issue, and 
there is no requirement to remand this case to the RO for 
additional consideration. 

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  

I Factual Background

The veteran's service medical records reveal that his service 
entrance examination is negative for a psychiatric disorder.  
In January 1972 the veteran was referred to counseling.  At 
that time he indicated that he was unable to make it in the 
Army.  It was reported that he had several Article 15s and a 
special court martial.  The interview indicated he was 
manipulative and followed the philosophy of doing your own 
thing.  It was reported that he was not suicidal or 
depressed.  Separation from service was recommended.  

In November 1972, the veteran was seen at the dispensary.  At 
that time he complained of nausea, and stated he was "strung 
out" on drugs for two years and would not eat for two or 
three days.  He was referred to a counselor.  The next week, 
the veteran stated he had been off drugs for three weeks, 
could not sleep and had trouble eating.  

Subsequently in November 1972, it was reported that the 
veteran complained of having dreams and wanted to see a 
psychiatrist.  He was referred to a counselor.  It was noted 
that he was unable to be sent.  He was counseled in January 
1973.  At that time it was reported that the veteran had not 
responded to rehabilitation efforts.  He was manipulative and 
continued to use drugs.  The service medical records show no 
complaint or finding relative to a head injury.  The 
veteran's separation examination in January 1973 was negative 
for a psychiatric disorder. 

The DD 214 shows the veteran originally received an other 
than honorable discharge.  At the time of It was reported 
that he had no foreign or sea service.  He had been awarded 
the National Defense Service medal.  He had over 200 days of 
being absent without leave.  

The veteran's personnel and administrative records, to 
include Memorandum of Consideration dated February 1989 from 
the Army Board for Correction of Military Records, show that 
his original discharge was based on frequent misconduct, to 
include over 200 days in absent without leave status.  At the 
time of his discharge, the veteran was assigned to a U.S. 
Army Retraining Brigade.  He served as a member of the 82nd 
Air Borne from September 1971 to September 1972.  His 
principal duty was a rifleman.  These records show no duty 
outside the continental United States.  It was reported that 
he was a patient at the mental health clinic at Ft Leonard 
Wood beginning in July 1972. 

As part of the discharge process, the veteran received a 
mental status evaluation.  The undated report of the 
examination shows that the veteran had no significant mental 
illness, was mentally responsible and was capable of 
understanding and participating in the discharge proceedings.  
The grade and the title of the individual signing this report 
were not included.  The veteran's other than honorable 
discharge was eventually upgraded to "discharge under 
honorable conditions" by the Adjutant General of the Army, 
effective June 1978, due to improprieties associated with the 
mental status examination report.  At that time it was found 
that the mental status evaluation was conducted by a person 
who could not be identified as a qualified officer.  It was 
further determined that the mental status examination report 
was not conducted in accordance with regulations, therefore 
casting a "cloud over the propriety of the separation." 

The veteran was treated at a VA outpatient clinic in March 
1977 for injuries sustained in a motor bike accident.  The 
veteran was seen in October 1978 at a VA facility after an 
automobile accident.  The veteran was later seen by a 
counselor regarding drug and alcohol programs.  VA outpatient 
treatment records in February 1980 reveal that the veteran 
complained of anxiety and nightmares.  He stated he had never 
been treated for nerves before.  He reported a skull fracture 
in May 1973 that may have resulted in a nerve condition.  He 
reported a two month history of chewing his tongue, and 
shaking of his hands and feet.  There was some suicidal 
ideation.  There was a history of marijuana and alcohol use.  
The diagnoses included depression, sleep disturbance, 
nightmares and a depressed mood.  He was to be followed at 
the mental health clinic.  

He was seen at a VA outpatient in February 1982 for 
psychiatric complaints, including depression.  He reported 
that he had served in Vietnam.  The diagnoses included 
depressive reaction, with anxiety.  Subsequently he received 
intermittent treatment at VA medical facilities for 
psychiatric complaints, which were variously diagnosed.

In April 1982, the veteran was hospitalized at a VA facility 
after an alleged suicide attempt.  It was reported that the 
veteran had recently been arrested, and he felt everything 
was "going down the tube."  The veteran stated he had bad 
nerves since his discharge from active duty in 1973.  The 
diagnosis was personality disorder, borderline passive 
aggressive component.  The veteran was hospitalized later 
that month at a VA facility.  He complained of late onset 
Vietnam "flash-backs," nightmares, and a decreased appetite.  
The diagnoses were personality disorder, mixed-type, and 
ethanol abuse.

The veteran was hospitalized at a VA facility in December 
1982 for depression and suicidal ideation.  He was discharged 
against medical advice.  The diagnoses included personality 
disorder, mixed-type.

The veteran was hospitalized at a VA facility on two 
occasions during January 1983.  The discharge diagnoses 
anxiety reaction and personality disorder, mixed type.  He 
continued to receive treatment for psychiatric problems at a 
VA facility.

A hearing was held at the RO in May 1983.  At that time, the 
veteran testified that he sustained a head injury in a 
parachute jump while on active duty.  He indicated that his 
psychiatric problems were related to this injury.  He stated 
that his superiors did not send him for medical treatment.  
He maintained that his psychiatric problems were related to 
the head injury.

The veteran was hospitalized at a VA facility in December 
1983, for an acute lumbar strain.  At the time, the mental 
status examination showed anxiety reaction, with inadequate 
personality.  He was hospitalized later that month with 
complaints of back pain.  It was noted that the veteran's 
psychiatric problems had improved.  The diagnoses included 
anxiety neurosis; mild depression; personality disorder, by 
history, stable; and drug dependence.  

Private medical records dated from 1982 to 1986 indicate that 
the veteran was treated for psychiatric problems and marital 
counseling.  Included in these documents were treatment 
records from W. Cone, M.D.  In October 1986, reported that 
the veteran had a major adjustment problem since being 
discharged from the service, following his "Vietnam 
experience."  The diagnoses were post-traumatic stress 
disorder, anti-social personality, and mixed substance abuse.

In January 1986, R.G. Roden, M.D., reported that the veteran 
was being treated at the University of Texas Medical Branch, 
with a primary diagnosis of severe post-traumatic stress 
disorder.

In March 1987, the veteran was seen for alcohol and substance 
abuse on an outpatient basis at a VA medical facility.  The 
veteran complained of hearing voices and seeing dead people.  
It was recommended that he be admitted; however the veteran 
did not comply.  He continued to receive treatment at the VA 
outpatient clinic.  Of record dated in July 1987 is a 
decision from the Social Security Administration, (SS) which 
awarded the veteran disability benefits.

He hospitalized at a VA hospital for drug detoxification in 
December 1987.  He received an irregular discharge with 
diagnoses of alcohol and drug dependence and psychiatric 
problems.  In January 1988, the veteran complained of 
fearfulness and sleeplessness.  The diagnosis was delayed 
stress syndrome.

The veteran was hospitalized in February 1988, due to 
complaints of increased stress.  He reported having homicidal 
ideations.  The veteran admitted to inconsistent medications 
due to lack of funds.  He stated he had difficulty sleeping 
at night, was tense, would grind his teeth, had the shakes 
and hot flashes, and experienced hallucinations associated 
with "headaches."  The veteran denied marijuana or alcohol 
intake.  The diagnoses were alcohol and chemical dependence, 
and personality disorder.  He continued to receive treatment 
at a VA outpatient clinic during 1988. 

Dr. Cone reported in April 1988, that the veteran had the 
classic symptoms of post-traumatic stress disorder.  It was 
noted that the veteran was isolated, withdrawn, had dreams, 
and interjected previous experiences in Vietnam into his 
daily life.  It was noted that the veteran superimposed 
episodes from his previous combat experience on his current 
human relationships.  Dr. Cone also reported that the veteran 
had an anti-social personality disorder, but noted that most 
advanced cases of post-traumatic stress disorder appeared 
antisocial.

Dr. Cone reported in September 1988, that the veteran had 
post-traumatic stress disorder, chronic type.  It was noted 
that the veteran's primary preoccupations were either with 
his nightmares, flashback, and social isolation, or 
involvement with hostile interactive experiences with other 
people.  It was noted that the veteran's illness had reached 
a point where it was difficult for him to associate with 
others.

The veteran was admitted to a VA hospital in October 1988, 
complaining of nightmares, headaches, and pain.  It was noted 
that the veteran became angry when he was not given 
medication on demand and there was a question as to whether 
the veteran's girlfriend was supplying him with medication 
when she visited.  The veteran left against medical advice.  
The diagnosis was antisocial personality disorder.

The veteran was hospitalized in March 1989 at a private 
facility.  On admission, the veteran described seeing 
individuals from Vietnam, soldiers with whom he served.  His 
sleep was reported as poor with nightmares, and he felt 
disturbed, depression, and anger.  The diagnoses were 
post-traumatic stress disorder, chronic; major depression, 
recurrent type; mixed substance abuse; and mixed personality 
disorder with antisocial, passive aggressive and borderline 
features.

In June 1990, Dr. Cone reported that the veteran was beyond 
any rehabilitative therapy and was a danger to himself and 
others.  It was indicated that the veteran was in a constant 
state of dysfunction and disorganization, frequently 
threatening to kill either himself or others.  His behavior 
and social interactions were reported as bizarre and he was 
noted as extremely disturbed.  The diagnoses were 
post-traumatic stress disorder, chronic; major depression, 
recurrent type; mixed substance abuse; and antisocial 
personality disorder.  

In December 1990, Dr. Cone stated that the veteran was 
extremely paranoid.  The veteran complained of dreams of 
combat and a preoccupation with loss of control whenever he 
was irritated.  

A VA outpatient treatment record in September 1992, noted the 
veteran stated he could not tolerate stress, criticism, and 
demands placed on him by others.  It was noted that the 
veteran continued to respond in a passive aggressive way, 
always ready for a fight.  The impression of the examiner was 
generalized anxiety disorder, history of alcohol and 
substance abuse, and personality disorder with antisocial, 
passive aggressive and paranoid features.

In December 1992, VA outpatient treatment records documented 
that the veteran was wearing a military fatigue jacket with 
patches and insignia.  The impression was post-traumatic 
stress disorder, with antisocial personality traits.

VA outpatient treatment records in April 1993 document that 
the veteran was homeless.  The impression was drug seeking 
behavior, and depression.  He was hospitalized later that 
month after being involved in a single motor vehicle 
accident.  He complained of hurting all over and feeling 
suicidal.  It was noted that prior to the accident, he had 
been drinking and his wife had thrown him out of the house.  
The physician noted that the veteran had a history of 
factitious post-traumatic stress disorder, as well as a 
history of recklessness, irresponsible behavior, excessive 
drinker, and abuse of chemicals.  Untruthfulness was a 
significant characteristic with exaggeration of physical 
symptoms, and an exaggerated picture of emotional disorder.  
The diagnoses included alcohol abuse; mixed personality 
disorder, with antisocial and borderline features; and 
severity of psycho-social stressors: marital discord, 
financial problems, and problems associated with a 
mal-adaptive lifestyle.  A danger of purposely hurting 
himself or others was noted due to his personality disorder 
and poor impulse control, not due to any major mental 
disorder.

Submitted by the representative in April 1993 was a copy the 
Authorization for Issuance of Awards from the Department of 
the Army, dated in August 1991.  This document is to the 
effect that the veteran was authorized to wear the Vietnam 
Service Medal, the Republic of Vietnam Gallantry Cross with 
Palm Unit Citation Badge, and the Republic of Vietnam 
Campaign Ribbon.

A May 1993 statement from Dr. Cone is to the effect that the 
veteran had a PTSD disorder and a personality disorder.  In 
May 1993, the veteran requested to be placed in a hospital.  
The veteran stated he had been in a motor vehicle accident 
the previous week.  The diagnoses included chronic anxiety, 
history of possible post-traumatic stress disorder, and 
history of alcohol abuse.

A VA psychiatric examination conducted in May 1994.  At that 
time the veteran reported that he was in combat in Vietnam 
and Turkey.  He was also involved in riot control in 
Washington, D.C., Mississippi, and Michigan.  He stated that 
his military records were destroyed in a fire and were 
altered by the military in a punitive response to disobeying 
orders.  

Following the evaluation the examiner commented that the 
veteran had a serious, multifaceted personality disorder, in 
addition to longstanding alcohol and drug dependence.  The 
examiner indicated that there was no evidence today of any 
diagnosable anxiety or depressive disorder.  However, his 
symptoms of anxiety may have been suppressed by anxiolytic 
medication.  The examiner further reported that the evidence 
for PTSD is very weak and very suspect.  Although he claimed 
extensive combat experience, the evidence for combat exposure 
or exposure to other traumatic events while in the service is 
refuted by information in the veteran's claims file.  Even if 
one were to assume the veteran was exposed to traumatic 
events while in the service, he does not meet the other 
criteria for PTSD.

The diagnoses included alcohol dependence, in apparent 
remission; polysubstance dependence, in partial remission; 
personality disorder, not otherwise specified (with 
borderline, paranoid, passive-aggressive, avoidant, and 
antisocial features); and malingering.

The veteran in his substantive appeal, dated in September 
1997, indicated that he was involved in incidents at Ft. 
Bragg involving a lieutenant and a sergeant.  The veteran was 
examined at a VA outpatient mental clinic in January 1998.  
At that time, the veteran described nightmares, avoidance 
behavior and a loss of interest in things he previously liked 
to do.  He reported a history of alcohol and drug use.  He 
stated that he was overseas in Turkey for a NATO training 
exercise for two weeks during active service.  He mentioned 
that they had some problems with Armenian rebels while they 
were there.  The examiner noted that the veteran had a 
longstanding polysubstance history, which began at age 12, 
and that prior psychological evaluations have diagnosed the 
veteran as "multifaceted personality disorder," which 
appeared accurate.  

The examiner concluded that the veteran does not meet even 
the minimal criteria for a diagnosis of post-traumatic stress 
disorder with respect to his military; and that a diagnosis 
of post-traumatic stress disorder cannot be made in the 
context of his military service in the absence of specific 
symptoms consistent with this diagnosis and without a valid 
military history supporting his claim.

On file are treatment records from the Fulton State Hospital 
covering a period from February 1998 to February 1999.  These 
records show that the veteran was charged with several crimes 
in 1996.  He was initially found competent to stand trial.  
Subsequently in February 1998 the veteran underwent pre-trial 
mental evaluation.  The veteran was found to suffer from a 
paranoid delusional disorder, possible PTSD, alcohol 
dependence, mixed depression, anxiety, and a mixed 
personality disorder.  He was then admitted to Fulton State 
Hospital.

A February 1999 report shows that the veteran he was the 
oldest of five children and subsequent to his parent's 
divorce he was raised by his mother.  He alluded to have 
begun "partying" in the eighth grade and he dropped out of 
school only to get his general equivalency diploma during 
service.  The veteran told the examiner that he never served 
overseas or in the Vietnam War.  He reported drinking alcohol 
at the age of 12 with heavy drinking during his military 
career.  He stated that he abused illicit drugs since the age 
of 16.  The diagnoses were: Axis I delusional disorder, 
persecutory and grandiose type, in remission; alcohol 
dependence and polysubstance abuse; and Axis II, personality 
disorder not otherwise specified (antisocial and narcissistic 
features).

In a January 1999 statement, the veteran he indicated that 
when he was in the Army he was so messed up he did not know 
where he was or what he did.  He stated he believed that he 
had Vietnam service. 

II Service Connection for PTSD

The veteran is competent to describe symptoms associated with 
his psychiatric disorder and any incident which occurred 
inservice.  However, a diagnosis and an analysis of the 
etiology regarding such complaints require competent medical 
evidence and cannot be evidenced by the veteran's lay 
testimony.  See Espiritu v. Derwinski, 2 Vet.App. 492, 494 
(1992).  Likewise, a determination regarding the credibility 
of such statements must be based on all the evidence of 
record.

In this regard, the service medical records do not contain a 
diagnosis of PTSD or findings diagnostic of PTSD.  The first 
diagnosis of PTSD was made by Dr. Cone, the veteran's private 
psychiatrist in 1986.  Dr. Cones' diagnosis of PTSD was based 
on the veteran's reported stressors in Vietnam.  Dr. Cone has 
subsequently submitted several statements confirming the 
diagnosis of PTSD based on the veteran's service in Vietnam.  
The veteran has submitted a copy of a document from the 
Department of the Army, which indicates that he was awarded 
the Vietnam Service Medal, the Republic of Vietnam Gallantry 
Cross with Palm Unit Citation Badge, and the Republic of 
Vietnam Campaign Ribbon.  Such awards per se indicate service 
in Vietnam.  However, the veteran's personnel and 
administrative records furnished directly from the National 
Personnel Records Center show that the veteran did not serve 
outside the continental United States and was awarded only 
the National Defense Medal.  The Board must place more 
probative value on the information furnished by the 
Department of Army through official channels.  The Board also 
notes that during the veteran's current hospitalization at 
Fulton State Hospital, he indicated that he never served 
overseas or in the Vietnam War.  Thus, the Board finds that 
service in Vietnam and Turkey is not verified and the veteran 
was not in combat.  Thus any diagnosis of PTSD based on such 
service is invalid. 

The evidence indicates that several VA treatment records, 
dated in the late 1980s and early 1990s contain a diagnosis 
of PTSD.  However, the stressors on which the diagnosis was 
based were not specifically reported.  During the most recent 
VA psychiatric evaluation for compensation purposes May 1994 
the veteran reported combat in Vietnam and Turkey.  He was 
also involved in riot control in Washington, D.C., 
Mississippi, and Michigan.  He stated that his military 
records were destroyed in a fire and were altered by the 
military in a punitive response to disobeying orders.  

In this regard, again service outside the United States has 
not been verified.  Also there is no indication from other 
sources that he involved in riot control in various cities or 
if in fact this was a claimed stressor.  Regardless, the VA 
examiner stated even if one were to assume the veteran was 
exposed to traumatic events while in the service, he does not 
meet the other criteria for PTSD.  The diagnoses were 
serious, multifaceted personality disorder, in addition to 
longstanding alcohol and drug dependence.  The examiner 
indicated that there was no evidence today of any diagnosable 
anxiety or depressive disorder.  It was indicated that his 
symptoms of anxiety may have been suppressed by medication. 

Additionally, the February 1999 treatment records from Fulton 
State Hospital, the most current treatment records on file, 
reveal diagnoses of delusional disorder, persecutory and 
grandiose type, in remission; alcohol dependence and 
polysubstance abuse; personality disorder not otherwise 
specified (antisocial and narcissistic features).  There is 
no diagnosis of PTSD.  The veteran has also made reference to 
an inservice skull fracture and incidents involving a 
sergeant and a lieutenant, which occurred in the United 
States.  If the claimed stressor(s) is not combat-related, 
the veteran's statements and testimony regarding in-service 
stressors is insufficient to establish the occurrence of the 
stressor and must be corroborated by credible supporting 
evidence.  Doran v. Brown, 6 Vet.App. 283, 289 (1994); 38 
C.F.R. § 3.304(f).  The service medical records show no 
evidence of a head injury and the veteran has not submitted 
any credible evidence to corroborate these incidents.  Also 
there is no indication that a diagnosis of PTSD was based in 
part on these claimed occurrences.  Regardless, as previously 
stated, even assuming that traumatic events occurred, the VA 
examiner in May 1994 indicated that the veteran still did not 
meet the other criteria for PTSD.   

Accordingly, it is the Board's judgment that the 
preponderance of the evidence does not establish that the 
veteran has post-traumatic stress disorder, which is related 
to his period of active duty.

III  Service connection for an Acquired Psychiatric Disorder, 
other than PTSD

The service medical records reflect that the veteran did 
experience problems while on active duty.  These records show 
he was counseled on two occasions and in November 1972 
requested to see a psychiatrist.  However, a psychiatric 
diagnosis was not rendered during this time.  The Adjutant 
General indicated that the psychiatric evaluation conducted 
in conjunction with his discharge was not performed in 
accordance with established regulations.  Accordingly, the 
Board will not consider this document in rendering a 
decision.  However, the January 1973 separation examination 
showed no psychiatric abnormality.  The first postservice 
clinical evidence of an acquired psychiatric disorder was in 
February 1980 when the veteran reported anxiety at a VA 
facility.  This is approximately seven years after service.  
From 1980 to February 1999 the veteran received extensive 
treatment for psychiatric disorders, variously diagnosed, to 
include major depression, anxiety reaction, anti-social 
personality disorder, and mixed personality disorder, 
polysubstance dependence, in partial remission alcohol 
dependence, personality disorder, not otherwise specified and 
a delusional disorder in remission.

Initially the Board finds that there is no indication from a 
review of the evidence that there has been tampering with 
veteran's records or that records have been destroyed.  The 
record show that a personality disorder has been diagnoses on 
numerous occasions.  A personality disorder is not a 
disability for which service connection may be granted per 
38 C.F.R. § 3.310.

In order to establish service connection there must be 
competent medical evidence, which relates his current 
acquired psychiatric disorder to service.  In this regard, 
the veteran has not submitted any competent medical evidence 
nor is there any medical competent evidence of record which 
establishes a relationship between his current acquired 
psychiatric, variously diagnosed and the veteran's military 
service.  Without such a nexus, service connection is not 
warranted.  See Caluza v. Brown, 7 Vet. App. 498 (1995); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992). 


ORDER

Service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder, is denied.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

